     Case 2:17-cv-00174-KJM-DMC Document 49 Filed 12/01/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ERROL LOVELL UNDERWOOD,                           No. 2:17-CV-0174-KJM-DMC-P
12                        Plaintiff,
13            v.                                        ORDER
14    R. TAN, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided by

19   Eastern District of California local rules.

20                  Defendants moved for summary judgment more than a year ago. ECF No. 26.

21   Since then, the Magistrate Judge granted Mr. Underwood several additional months to oppose

22   that motion. See ECF Nos. 32, 34. He did not file an opposition. The defendants also moved to

23   dismiss the claims against a nurse, Ms. Egipto, whose death was disclosed to Mr. Underwood

24   more than a year ago without any response. See Not. Suggestion of Death, ECF No. 23; Am. Not.

25   Suggestion of Death, ECF No. 30; Mot. Dismiss, ECF No. 35. The Magistrate Judge also granted

26   Mr. Underwood several additional months to oppose the motion to dismiss, but he did not file an

27   opposition. See ECF Nos. 37, 39, 41.

28   /////
                                                        1
     Case 2:17-cv-00174-KJM-DMC Document 49 Filed 12/01/20 Page 2 of 2


 1                  On September 23, 2020, the Magistrate Judge filed findings and recommendations,
 2   in which he recommends granting both the motion to dismiss and the motion for summary
 3   judgment. The findings and recommendations were served on the parties and contained notice
 4   that the parties may file objections within the time specified therein. No objections to the
 5   findings and recommendations have been filed, though Mr. Underwood did request leave to
 6   substitute the State of California in place of Ms. Egipto, ECF No. 46. The Magistrate Judge
 7   denied that motion on the basis of Mr. Underwood’s delays and California’s immunity under the
 8   Eleventh Amendment. ECF No. 48.
 9                  Because no party has objected to the findings and recommendations, the court
10   presumes that any findings of fact are correct. See Orand v. United States, 602 F.2d 207, 208 (9th
11   Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo. See Robbins v.
12   Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law by the magistrate judge are
13   reviewed de novo by both the district court and [the appellate] court . . . .”). Having reviewed the
14   file, the court finds the findings and recommendations to be supported by the record and by the
15   proper analysis.
16                  Accordingly, IT IS HEREBY ORDERED that:
17          1.      The findings and recommendations filed September 23, 2020, are adopted in full;
18          2.      Defendants’ motion to dismiss Defendant Egipto, ECF No. 35, is granted;
19          3.      Defendant Egipto is dismissed;
20          4.      Defendants’ motion for summary judgment, ECF No. 26, is granted; and
21          5.      The Clerk of the Court is directed to enter judgment and close this file.
22   DATED: November 30, 2020.
23

24

25

26

27

28
                                                       2
